DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed April 8, 2021 has been entered. 
Claims 1-20 have been canceled. 
Claims 21-40 have been added.
Claims 21-40 are pending in this application. 

Claim Objections
Claims 25, 32 and 38 are objected to because of the following informalities:  
Claim 25, page 3, line 3-4, “the data chunks of the plurality” should read as “the plurality of data chunks”.
Claim 32, page 4, line 3-4, “the data chunks of the plurality” should read as “the plurality of data chunks”.
Claim 38, page 5, line 2-3, “the data chunks of the plurality” should read as “the plurality of data chunks”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent Application Publication No. 2019/0384671 A1), hereinafter referred to Chen.

Regarding claim 34, Chen discloses: A method comprising:
partitioning a batch of stream data into a plurality of data chunks;
generating at least one parity chunk for the plurality of data chunks; and
providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data 
(Paragraph [0025]: “FIG. 2 schematically shows a storage system 200 with a plurality of data pieces being stored in a multi-channel NAND storage device in accordance with an embodiment of the present disclosure. The storage system 200 may comprise a NAND storage device such as the NAND storage device 100 shown in FIG. 1. The NAND storage device may be coupled to a storage system controller (not shown) via a super channel (also may be referred as a super bus) of a bandwidth (M+F)×K bits, where M+F may be the number of channels of the NAND storage device and K may be the bandwidth of each channel. During a program operation (also known as a write operation), a plurality of data pieces 202.1, 202.2, through 202.M+F may be received via the super channel and spread to different dies of the M+F channels. For example, the data piece 202.1 may be stored in die 102.i of channel CH0, the data piece 202.2 may be stored in die 104.i and the data piece 202.M+F may be stored in die 106.i, and so on, where the index “i” may denote one of N dies of a channel. In an embodiment, the index “i” may be determined during operation depending on the available space on the dies to accommodate the data to be stored.”
Paragraph [0026]: “The plurality of data pieces 202.1, 202.2 through 202.M+F may comprise M ECC codewords (also may be referred to as m codewords or M codewords) and F ECC parity blocks. The M codewords may correspond to M data chunks of one user data unit with each data chunk being 1/M of a user data unit. Each user data unit may be an operational unit of a data stream received from a host, which may be L KB (e.g., 1 KB, 2 KB, 4 KB, etc.). For example, a data stream may comprise one or more user data units of L KB and each user data unit may be divided into M data chunks. In some embodiments that implement RAID-5, a parity block may be generated by an XOR operation on the M data chunks of one user data unit. And the ECC parity block may be generated by ECC encoding the parity block. In some other embodiments that implement RAID-5, the ECC parity block may be generated by an XOR operation on the M codewords. In some embodiments that implement RAID-6, two parity blocks may be generated on the M data chunks of one user data unit. And two ECC parity blocks may be generated by ECC encoding the two parity blocks. In some other embodiments that implement RAID-6, two ECC parity blocks may be generated on the M codewords. Therefore, in various embodiments, an original user data unit may be spread into different channels and each partition may be protected by an ECC codeword separately, and the error probability that the original user data unit cannot be recovered because of one channel failure may be reduced. Moreover, the parity information in one or more extra channels may provide protection to the M-channel ECC data and thus further enhance the ECC reliability and robustness.”
Paragraph [0023]: “In case one or more channels cannot be successfully read (e.g., data cannot be recovered from one or more channels), the parity information may be used to recover the original data stream. For example, one extra channel in a RAID-5 configuration may provide recover support if one channel fails and two extra channels in a RAID-6 configuration may provide recover support if two channels fail. In an embodiment, the ECC engine may be a multi-core ECC engine or a super ECC engine to provide fast processing time of ECC codewords.”
Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the data stream comprising one or more user data units and each user data unit being divided into M data chunks during a program operation (also known as a write operation) as disclosed in Chen teaches the claimed “partitioning a batch of stream data into a plurality of data chunks”.
The Examiner further finds the one or more user data units of the received data stream being partition and separated into different channels, then an XOR operation being performed on the M codewords (i.e., the M encoded data pieces) to generate an ECC codeword (i.e., parity information) at the output of M parallel encoders to protect each partition separately in their respective channel as disclosed in Chen teaches the claimed “generating at least one parity chunk for the plurality of data chunks; and providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. Specifically, the Examiner finds the parity generation operation being performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders as disclosed in Chen teaches the claimed “generating at least one parity chunk for the plurality of data chunks; and providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. See Chen ¶ 51.
The Examiner further finds the generated F RAID parity blocks then being encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data”. See id.
The Examiner further finds the parity information (i.e., F ECC parity blocks) being used to recover the original data stream from one or more channels that cannot be successfully read (e.g., data cannot be recovered from one or more channels) as disclosed in Chen teaches the claimed “wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data.”

Regarding claim 38, Chen discloses: The method of claim 34, further comprising:
generating the at least one parity chunk over all of the plurality of data chunks 
(Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the generated F RAID parity blocks being then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “generating the at least one parity chunk over all of the plurality of data chunks.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2019/0384671 A1), hereinafter referred to Chen.

Regarding claim 21, Chen discloses: A system (storage system 200), comprising: . . .
a memory (NAND storage device 100) having computer-executable instructions stored thereupon which . . . cause the system to:
partition a batch of stream data into a plurality of data chunks;
generate at least one parity chunk for the plurality of data chunks; and
provide the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data 
(Paragraph [0025]: “FIG. 2 schematically shows a storage system 200 with a plurality of data pieces being stored in a multi-channel NAND storage device in accordance with an embodiment of the present disclosure. The storage system 200 may comprise a NAND storage device such as the NAND storage device 100 shown in FIG. 1. The NAND storage device may be coupled to a storage system controller (not shown) via a super channel (also may be referred as a super bus) of a bandwidth (M+F)×K bits, where M+F may be the number of channels of the NAND storage device and K may be the bandwidth of each channel. During a program operation (also known as a write operation), a plurality of data pieces 202.1, 202.2, through 202.M+F may be received via the super channel and spread to different dies of the M+F channels. For example, the data piece 202.1 may be stored in die 102.i of channel CH0, the data piece 202.2 may be stored in die 104.i and the data piece 202.M+F may be stored in die 106.i, and so on, where the index “i” may denote one of N dies of a channel. In an embodiment, the index “i” may be determined during operation depending on the available space on the dies to accommodate the data to be stored.”
Paragraph [0026]: “The plurality of data pieces 202.1, 202.2 through 202.M+F may comprise M ECC codewords (also may be referred to as m codewords or M codewords) and F ECC parity blocks. The M codewords may correspond to M data chunks of one user data unit with each data chunk being 1/M of a user data unit. Each user data unit may be an operational unit of a data stream received from a host, which may be L KB (e.g., 1 KB, 2 KB, 4 KB, etc.). For example, a data stream may comprise one or more user data units of L KB and each user data unit may be divided into M data chunks. In some embodiments that implement RAID-5, a parity block may be generated by an XOR operation on the M data chunks of one user data unit. And the ECC parity block may be generated by ECC encoding the parity block. In some other embodiments that implement RAID-5, the ECC parity block may be generated by an XOR operation on the M codewords. In some embodiments that implement RAID-6, two parity blocks may be generated on the M data chunks of one user data unit. And two ECC parity blocks may be generated by ECC encoding the two parity blocks. In some other embodiments that implement RAID-6, two ECC parity blocks may be generated on the M codewords. Therefore, in various embodiments, an original user data unit may be spread into different channels and each partition may be protected by an ECC codeword separately, and the error probability that the original user data unit cannot be recovered because of one channel failure may be reduced. Moreover, the parity information in one or more extra channels may provide protection to the M-channel ECC data and thus further enhance the ECC reliability and robustness.”
Paragraph [0023]: “In case one or more channels cannot be successfully read (e.g., data cannot be recovered from one or more channels), the parity information may be used to recover the original data stream. For example, one extra channel in a RAID-5 configuration may provide recover support if one channel fails and two extra channels in a RAID-6 configuration may provide recover support if two channels fail. In an embodiment, the ECC engine may be a multi-core ECC engine or a super ECC engine to provide fast processing time of ECC codewords.”
Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the data stream comprising one or more user data units and each user data unit being divided into M data chunks during a program operation (also known as a write operation) as disclosed in Chen teaches the claimed “partition a batch of stream data into a plurality of data chunks”.
The Examiner further finds the one or more user data units of the received data stream being partition and separated into different channels, then an XOR operation being performed on the M codewords (i.e., the M encoded data pieces) to generate an ECC codeword (i.e., parity information) at the output of M parallel encoders to protect each partition separately in their respective channel as disclosed in Chen teaches the claimed “generate at least one parity chunk for the plurality of data chunks; and provide the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. Specifically, the Examiner finds the parity generation operation being performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders as disclosed in Chen teaches the claimed “generate at least one parity chunk for the plurality of data chunks; and provide the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. See Chen ¶ 51.
The Examiner further finds the generated F RAID parity blocks then being encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data”. See id.
The Examiner further finds the parity information (i.e., F ECC parity blocks) being used to recover the original data stream from one or more channels that cannot be successfully read (e.g., data cannot be recovered from one or more channels) as disclosed in Chen teaches the claimed “wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data.”
However, the Examiner finds Chen does not disclose claimed “processor” being used in the same embodiment as the parallel encoding operation as set forth above.
Chen teaches in a separate embodiment: at least one processor (Paragraph [0057]: “The processes 700, 800, 900, 1000 and 1100 may be implemented using software (e.g., executable by a computer processor (CPU, GPU, or both)), hard a e.g., a field-programmable gate array (FPGA) or an application-specific IC (ASIC), firmware, or any suitable combination of the three. In one embodiment, for example, components of a storage controller may be implemented in hardware circuity, and the processes 700, 800, 900, 1000 and 1100 may be performed in hardware. In another embodiment, for example, components of a storage controller may be implemented in software. And the processes 700, 800, 900, 1000 and 1100 may be programmed in computer processor executable instructions and performed by a computer processor (e.g., a microprocessor or a microcontroller) executing the executable instructions.”
The Examiner finds the computer processor (CPU) of Che teaches the claimed “at least one processor”.);
a memory (NAND storage device 100) having computer-executable instructions stored thereupon which, when executed by the at least one processor, cause the system to [perform the parallel encoding operation as set forth in Chen].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the computer processor (CPU) of Che, implement software (i.e., executable instructions) stored in the NAND storage device 100 of Chen to perform the parallel encoding operation. All of the elements of the claims are taught in Chen. The only difference is the combination of a generic processor being used with software, stored on a generic memory, to carry out the elements of the claim. Since the CPU is known in the art and taught in Chen to execute stored instructions, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the CPU of Che within storage system 200 to execute instructions stored therein (i.e., in the NAND storage device 100 of Chen). Moreover, the operation of the CPU and location of stored instructions are in no way dependent on the operation of the other elements of the claim, and the CPU could be used in combination with the storage system to achieve the predictable results of the parallel encoding operation as disclosed in Chen.

Regarding claim 25, Chen discloses: The system of claim 21, wherein the computer-executable instructions, when executed by the at least one processor, cause the system to: generate the at least one parity chunk over all of the plurality of data chunks (Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the generated F RAID parity blocks being then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “generate the at least one parity chunk over all of the plurality of data chunks.”

Regarding claim 28, Chen discloses: One or more computer storage media (storage system 200) storing computer-readable instructions that, when executed, cause a computing device to perform acts comprising:
partitioning a batch of stream data into a plurality of data chunks;
generating at least one parity chunk for the plurality of data chunks; and
providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data
(Paragraph [0025]: “FIG. 2 schematically shows a storage system 200 with a plurality of data pieces being stored in a multi-channel NAND storage device in accordance with an embodiment of the present disclosure. The storage system 200 may comprise a NAND storage device such as the NAND storage device 100 shown in FIG. 1. The NAND storage device may be coupled to a storage system controller (not shown) via a super channel (also may be referred as a super bus) of a bandwidth (M+F)×K bits, where M+F may be the number of channels of the NAND storage device and K may be the bandwidth of each channel. During a program operation (also known as a write operation), a plurality of data pieces 202.1, 202.2, through 202.M+F may be received via the super channel and spread to different dies of the M+F channels. For example, the data piece 202.1 may be stored in die 102.i of channel CH0, the data piece 202.2 may be stored in die 104.i and the data piece 202.M+F may be stored in die 106.i, and so on, where the index “i” may denote one of N dies of a channel. In an embodiment, the index “i” may be determined during operation depending on the available space on the dies to accommodate the data to be stored.”
Paragraph [0026]: “The plurality of data pieces 202.1, 202.2 through 202.M+F may comprise M ECC codewords (also may be referred to as m codewords or M codewords) and F ECC parity blocks. The M codewords may correspond to M data chunks of one user data unit with each data chunk being 1/M of a user data unit. Each user data unit may be an operational unit of a data stream received from a host, which may be L KB (e.g., 1 KB, 2 KB, 4 KB, etc.). For example, a data stream may comprise one or more user data units of L KB and each user data unit may be divided into M data chunks. In some embodiments that implement RAID-5, a parity block may be generated by an XOR operation on the M data chunks of one user data unit. And the ECC parity block may be generated by ECC encoding the parity block. In some other embodiments that implement RAID-5, the ECC parity block may be generated by an XOR operation on the M codewords. In some embodiments that implement RAID-6, two parity blocks may be generated on the M data chunks of one user data unit. And two ECC parity blocks may be generated by ECC encoding the two parity blocks. In some other embodiments that implement RAID-6, two ECC parity blocks may be generated on the M codewords. Therefore, in various embodiments, an original user data unit may be spread into different channels and each partition may be protected by an ECC codeword separately, and the error probability that the original user data unit cannot be recovered because of one channel failure may be reduced. Moreover, the parity information in one or more extra channels may provide protection to the M-channel ECC data and thus further enhance the ECC reliability and robustness.”
Paragraph [0023]: “In case one or more channels cannot be successfully read (e.g., data cannot be recovered from one or more channels), the parity information may be used to recover the original data stream. For example, one extra channel in a RAID-5 configuration may provide recover support if one channel fails and two extra channels in a RAID-6 configuration may provide recover support if two channels fail. In an embodiment, the ECC engine may be a multi-core ECC engine or a super ECC engine to provide fast processing time of ECC codewords.”
Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the data stream comprising one or more user data units and each user data unit being divided into M data chunks during a program operation (also known as a write operation) as disclosed in Chen teaches the claimed “partitioning a batch of stream data into a plurality of data chunks”.
The Examiner further finds the one or more user data units of the received data stream being partition and separated into different channels, then an XOR operation being performed on the M codewords (i.e., the M encoded data pieces) to generate an ECC codeword (i.e., parity information) at the output of M parallel encoders to protect each partition separately in their respective channel as disclosed in Chen teaches the claimed “generating at least one parity chunk for the plurality of data chunks; and providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. Specifically, the Examiner finds the parity generation operation being performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders as disclosed in Chen teaches the claimed “generating at least one parity chunk for the plurality of data chunks; and providing the plurality of data chunks and the at least one parity chunk to a plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data”. See Chen ¶ 51.
The Examiner further finds the generated F RAID parity blocks then being encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “plurality of stream data processors configured to perform parallel processing on the stream data to generate processed data, wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data”. See id.
The Examiner further finds the parity information (i.e., F ECC parity blocks) being used to recover the original data stream from one or more channels that cannot be successfully read (e.g., data cannot be recovered from one or more channels) as disclosed in Chen teaches the claimed “wherein the at least one parity chunk provides a basis for recovery of at least some of the processed data.”
However, the Examiner finds Chen does not disclose claimed “computer storage media storing computer-readable instructions” being used in the same embodiment as the parallel encoding operation as set forth above.
Chen teaches in a separate embodiment: [stored executable instructions] (Paragraph [0057]: “The processes 700, 800, 900, 1000 and 1100 may be implemented using software (e.g., executable by a computer processor (CPU, GPU, or both)), hard a e.g., a field-programmable gate array (FPGA) or an application-specific IC (ASIC), firmware, or any suitable combination of the three. In one embodiment, for example, components of a storage controller may be implemented in hardware circuity, and the processes 700, 800, 900, 1000 and 1100 may be performed in hardware. In another embodiment, for example, components of a storage controller may be implemented in software. And the processes 700, 800, 900, 1000 and 1100 may be programmed in computer processor executable instructions and performed by a computer processor (e.g., a microprocessor or a microcontroller) executing the executable instructions.”
The Examiner finds the computer processor (CPU) executing software stored in NAND storage device 100 of Chen teaches the claimed “computer storage media storing computer-readable instructions”.)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the computer processor (CPU) of Che, implement software (i.e., executable instructions) stored in the NAND storage device 100 of Chen to perform the parallel encoding operation. All of the elements of the claims are taught in Chen. The only difference is the combination of a generic processor being used with software, stored on a generic memory, to carry out the elements of the claim. Since the CPU is known in the art and taught in Chen to execute stored instructions, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the CPU of Che within storage system 200 to execute instructions stored therein (i.e., in the NAND storage device 100 of Chen). Moreover, the operation of the CPU and location of stored instructions are in no way dependent on the operation of the other elements of the claim, and the CPU could be used in combination with the storage system to achieve the predictable results of the parallel encoding operation as disclosed in Chen.

Regarding claim 32, Chen discloses: The one or more computer storage media of claim 28, the acts further comprising: generating the at least one parity chunk over all of the data chunks of the plurality (Paragraph [0051]: “Because the original user data unit may be divided into M data chunks that each may be individually protected by an ECC codeword and also distributed into a different channel, the overall ECC robustness is enhanced. Furthermore, one or more extra channels may be used to store parity information so that RAID technology may be used to further improve the durability of the data stored in each channel. In one embodiment, parity generation operations may be performed on the M encoded data pieces (also referred to as M codewords) to generate the (M+1)th through (M+F)th RAID parity data pieces at the output of M parallel encoders (therefore, no extra latency is introduced). The generated RAID parity data pieces may be then programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In another embodiment, parity generation operation may be performed on M data chunks in parallel to generate (M+1)th through (M+F)th RAID parity data blocks at the input of the M parallel encoders (therefore, no extra latency is introduced). The generated F RAID parity blocks may be then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels. In some embodiments, the program operation of F ECC parity blocks into F channels does not affect the normal operations on the other M channels.”
The Examiner finds the generated F RAID parity blocks being then encoded to generate F ECC parity blocks to be programmed into F of the M+F channels along with the M codewords being programmed into the other M channels as disclosed in Chen teaches the claimed “generating the at least one parity chunk over all of the data chunks of the plurality.”


Allowable Subject Matter
Claims 22-24, 26-27, 29-31, 33, 35-37 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Yokokawa (U.S. Patent Application Publication No. 2009/0106621 A1) discloses: a plurality of stream data processors (Paragraph [0052]: “The node processing section 202 employs six node processors denoted by reference numerals 210-1 to 210-6 respectively. Each of the six node processors 210-1 to 210-6 carries out the check-node process or the variable-node process on a predetermined one of six pieces of data D202 read out from the received-value storage memory 201 and a predetermined one of six messages D205 received from the message storage memory 204 at the same time in accordance with a command issued by a control section not shown in the block diagram of FIG. 10 and outputs messages D203 to the shift section 203 as results of the processes. That is to say, the node processors 210-1 to 210-6 supply six messages D203 respectively to the shift section 203 as results of the processes carried out concurrently. In addition, the node processors 210-1 to 210-6 also output respectively six decoding results D206 of the variable-node processes carried out by the node processors 210-1 to 210-6 at the same time to the decoding-result storage memory 205 simultaneously.”
The Examiner finds the six node processors denoted by reference numerals 210-1 to 210-6 respectively as disclosed in Yokokawa teaches the claimed “plurality of stream data processors”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112